Citation Nr: 0105894	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
September 1957.  He also subsequently had service in the 
United States Naval Reserve.  

It appears that the veteran has claimed service connection 
for tinnitus as well as hearing loss, as illustrated by his 
April 1999 statement.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In particular, the veteran reports having been evaluated for 
his hearing at the White City Domiciliary.  He has also 
reported receiving VA treatment; however, he has not 
identified any specific VA facility.  He has indicated being 
told at these facilities that his hearing loss was related to 
his military service.  

It does not appear that the RO has attempted to obtain the 
records from White City Domiciliary, nor has the RO requested 
the veteran to identify the VA medical facility wherein he 
received treatment for hearing problems.  The RO should 
complete such development on remand.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

It was indicated that the veteran is receiving disability 
benefits from the Social Security Administration, partially 
as a result of his hearing loss.  These records should also 
be obtained.  Id.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).

The Board is also of the opinion that a VA examination should 
be conducted.  The current medical evidence on file 
demonstrates competent evidence of a current hearing loss 
disability.  The veteran was apparently a gunner's mate 
("GM3") while in the Navy, thereby indicating the 
possibility that his current hearing loss may be associated 
with his military service.  However, the medical evidence is 
currently not sufficiently adequate to allow for a 
determination to be made.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In this regard, there is no documentation of in-service 
hearing loss, including during a 1962 Reserve examination, 
several years after his last indicated noise exposure (see 
the Notice of Disagreement) while aboard the USS STATEN 
ISLAND (service records indicate that he was aboard this ship 
from November 1954 to July 1955).  

In addition, the veteran consistently was documented as 
denying any problems with his ears while he was in the 
service, including at a 1962 Naval Reserve re-enlistment 
examination.  The veteran has contended that he did not 
actually become aware of his hearing loss until he was in his 
30s.  

In light of the above, on remand, the RO should attempt to 
obtain the veteran's post-service occupational history and 
any other pertinent evidence in order to gain insight into 
whether the veteran has experienced post-service noise 
exposure or acoustic trauma.  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The RO should also ask the veteran to 
provide the name of the physician(s) or 
facility(ies) where an opinion was 
offered linking his hearing loss to 
service.  




After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should obtain 
records from White City Domiciliary.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  The RO must attempt to obtain the 
veteran's post-service occupational 
history and any other pertinent evidence 
of possible post-service noise exposure 
or trauma.  

5.  Following the above, the RO should 
schedule the veteran for a VA 
audiological-ear disease examination(s) 
conducted by an appropriate specialist(s) 
to ascertain the nature and etiology of 
his current hearing loss.  The claims 
file, a separate copy of this remand, and 
any additional evidence obtained 
(including his post-service history of 
noise exposure) should be made available 
to and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  
Any further indicated special studies 
should be conducted.  

The examiner should record the veteran's 
complaints, and also attempt to elicit 
the nature of the veteran's work 
following service, and whether his work 
or anything else involved exposure to 
noise or acoustic trauma following 
service.  

The examiner should review the veteran's 
complete military and medical history, as 
well as the summary provided in this 
remand, and upon doing so answer the 
following questions:

(a) Does the veteran have a current 
hearing loss disability, and if so, 
what is its nature?

(b) In light of the veteran's in-service 
occupation as a gunner's mate, the 
lack of in-service documentation of 
diagnoses or complaints of hearing 
loss, and the post-service history of 
noise exposure or trauma (if any is 
found) is it at least as likely as not 
that the current hearing loss 
disability was incurred during the 
veteran's military service?

Any opinions expressed by the examiner 
(s) must be accompanied by a complete 
rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for hearing 
loss.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




